Citation Nr: 0715753	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for a scar 
as a residual of a laceration of the right knee, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied a 
compensable disability rating for the veteran's scar as a 
residual of a laceration of the right knee.  In November 
2002, the RO issued a statement of the case (SOC) as to the 
increased disability evaluation for the service-connected 
scar of the right knee.  In June 2004, the Board Remanded the 
appeal.

The Board's June 2004 Remand also addressed two claims for 
service connection which had not been adjudicated by the RO.  
The record reveals no substantive appeal after the RO issued 
a SOC addressing those claims of entitlement to service 
connection in February 2006.  No claim for service connection 
is before the Board on appeal. 

The veteran's May 2007 motion that his claim be advanced on 
the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2006). 


FINDING OF FACT

The veteran's service-connected scar, right knee, does not 
limit motion of the knee, is not tender or painful, and there 
is no evidence of any symptomatic residual or disabling 
effect of the scar.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
scar, right knee, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for a scar on his right knee.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

Soon after the veteran submitted an April 2001 claim for an 
increased rating, the RO issued a letter in June 2001 which 
notified the veteran of the enactment of the VCAA, explained 
what the actions VA would take to assist him to develop his 
claim, and advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain.  The 
veteran replied, identifying relevant clinical records and 
providing a statement supporting his claim.  

During the pendancy of this claim, as discussed further 
below, the regulations governing evaluation of skin 
disability due to a scar were amended.  The veteran was 
notified, by a SOC issued in November 2002, of both the 
criteria in effect when he filed his claim and the amended 
criteria for evaluating scars.  

In August 2003, after the initial rating decision, the RO 
again advised the veteran of the provisions of the VCAA.  
This letter advised the veteran of the evidence required to 
substantiate a claim for an increased evaluation.  The 
veteran replied, providing a statement in support of his 
claim.  

Following the Board's June 2004 Remand, the RO issued a June 
2004 letter which addressed each of the four elements 
discussed in Pelegrini.  This letter specifically advised the 
veteran to submit evidence on his own behalf, including such 
evidence as his own statements or statements from others, and 
specifically advised him to submit any relevant evidence is 
his own possession.  In December 2004, the Appeals Management 
Center issued a similar letter.  

The Board finds that the June 2004 and December 2004 letters 
advised the veteran of each element of notice described in 
Pelegrini.  Both notices were issued prior to final 
readjudication of the claim in February 2006, so the notice 
provided meets the requirements set forth by the Court.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

It is clear that the communications to the veteran have 
provided him with the information necessary for him to 
participate vigorously and effectively in the adjudication of 
the claims on appeal.  The veteran did, in fact, understand 
that he should submit evidence on his own behalf, including 
evidence in his possession.  He provided statements about the 
information he had, about his efforts to obtain additional 
information, and statements indicating that he was unable to 
provide additional evidence because the physicians who 
treated him proximate to service had died or could not be 
located.  These statements from the veteran reflect that he 
understood that he should provide evidence on his own behalf 
and in his own posession and that he understood what evidence 
might be relevant to his claim.  

The veteran's statement on his own behalf and his numerous 
responses to the communications from VA establish that the 
veteran was aware of VA's duties to him, was aware that he 
should submit evidence in his possession, that he understood 
the types of evidence he could submit and the types of 
evidence that might be relevant to substantiate the claims 
addressed in this appeal, that he had numerous opportunities 
to submit and identify evidence, and that he had the actual 
notice and information necessary to effectively participate 
in the adjudication of the claim addressed in this appeal.  
Sanders v. Nicholson, No. 06-7001, slip op. at 11 (Fed. Cir. 
May 16, 2007).  

In short, the record establishes that the veteran had actual 
notice or knowledge of each item of information for which the 
VCAA requires notice, and the timing of the notice of the 
various elements which must be addressed under the VCAA did 
not result in any prejudice to the veteran.  Id. at 18.  If 
there was any defect in the timing or content of notices 
issued to the veteran about VA's duties to him, those defects 
did not result in prejudice to the veteran.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA and private clinical records 
have been obtained.  The veteran was afforded VA examination.  
The veteran has been afforded an opportunity to submit any 
additional evidence and or to identify any relevant evidence, 
and has specifically provided a statement indicating that he 
has no additional evidence.  

Although notice as to the criteria governing assignment of an 
effective date for an increased evaluation was not issued 
until May 2006, the lack of such notice is moot in view of 
the denial of an increased (compensable) evaluation for the 
laceration scar.

The record establishes that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the two claims addressed in this appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) The Board finds that 
all requirements in the VCAA, including the duty to notify 
the veteran and the duty to assist the veteran, have been 
met, and that the timing of the notice has not prejudiced the 
veteran.  


Claim for increased evaluation for scar, right knee

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Facts

In February 1946, the veteran was awarded service connection 
for the scar residual to a laceration of the right knee.  The 
RO assigned a noncompensable evaluation for that disability.  
In April 2001, the veteran sought an increased disability 
evaluation for his service-connected scar, right knee.  The 
veteran provided private medical records which disclosed that 
he fractured his tibial plateau, right knee, in September 
2001, but these records are devoid of information about a 
scar, right knee.  The veteran also provided records of left 
ankle treatment in 1981, but these records were devoid of 
reference to a scar on the right knee.  VA clinical records 
dated from 2001 through February 2006 were obtained, but are 
devoid of reference to a scar on the right knee.

On VA examination conducted in February 2005, the examiner 
found a 7.0 centimeter by 0.4 centimeter linear scar on the 
right knee.  The scar was not painful on examination.  There 
was no adherence to underlying tissue.  There was no loss of 
the skin covering, and no sign of ulceration or breakdown of 
the scar.  The scar was superficial.  There was no 
inflexibility of the skin or limitation of motion or function 
due to the scar.  The examiner stated the scar was stable and 
asymptomatic.  Additional examination of the right knee 
disclosed no symptomatic residuals of the laceration scar, 
right knee.  

Applicable regulations

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  There were also 
minor corrections to the criteria issued at a later date.  
See 67 Fed. Reg. 58,448 (Sept. 16, 2002).  Prior to the 
effective date of the new regulations, the veteran's claim 
for an increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that the scar was either poorly 
nourished, with repeated ulceration (Diagnostic Code (DC) 
7803), or tender and painful on objective demonstration (DC 
7804), or that it caused limitation of function of the 
affected body part (DC 7805).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
ankle scar would have to: (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas (DC 
7801); (b) be superficial, not causing a limitation of 
motion, and exceeding an area of 144 square inches (DC 7802); 
(c) be superficial and unstable (DC 7803); (d) be superficial 
and painful on examination (DC 7804); or (e) result in a 
limitation of function of another body part (DC 7805).  

As noted, DC 7805 provides that a scar may be evaluated based 
on the limitation of function of the affected part, which, in 
this case, would be limitation of motion of the right knee 
due to the scar.  The rating criteria specific to limitation 
of function of the knee are found at 38 C.F.R. § 4.71a, DCs 
5260 and 5261.  DC 5260 provides evaluations for limitation 
of flexion of the knee, depending on severity; DC 5261 
provides evaluations based on limitation of extension, also 
depending on severity.

Analysis

The evidence establishes that the veteran does not meet any 
criterion for a compensable evaluation for a scar on the 
right knee under either the old or the new criteria.  The 
veteran's scar is not tender or painful on objective 
examination.  It does not adhere to underlying tissue or 
limit motion or function of the right knee.  There is no 
evidence of ulceration or instability of the scar or skin 
covering the scar.  The scar is too small to meet the 
criteria for a compensable evaluation based on size, nor does 
it result in disfigurement.  The scar is asymptomatic on 
objective evaluation.  In the absence of a finding that the 
scar causes some disabling effect, the preponderance of the 
evidence is against a compensable evaluation.  

Consideration must be given to whether there are other 
manifestations of the service-connected scar that would 
support the assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation).  However, in the absence of a finding that 
the scar causes some disabling effect, the preponderance of 
the evidence is against a finding that there is any factor of 
disability which can be evaluated under an applicable 
diagnostic code.  

The preponderance of the evidence is against the claim, so 
the evidence is not in equipoise.  The provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable result for the 
veteran.  The claim for an increased evaluation for a 
service-connected scar, right knee, must be denied.


ORDER

The appeal for a compensable evaluation for a scar, right 
knee, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


